EXHIBIT 10.62

 

--------------------------------------------------------------------------------

 

OFFERING AND REMARKETING AGREEMENT

 

between

 

PROVENA FOODS INC.,

a California corporation

 

and

 

RBC DAIN RAUSCHER, INC.

 

Dated as of December 1, 2003

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

    

ARTICLE I

 

DEFINITIONS AND INTERPRETATIONS

    

Section 1.01.

   Definitions    2

Section 1.02.

   Other Terms    4

Section 1.03.

   Headings    4

Section 1.04.

   Interpretations    4     

ARTICLE II

 

APPOINTMENT AND RESPONSIBILITIES OF OFFERING AGENT

    

Section 2.01.

   Appointment of Offering Agent    4

Section 2.02.

   Responsibilities of Offering Agent    4     

ARTICLE III

 

APPOINTMENT AND RESPONSIBILITIES OF REMARKETING AGENT

    

Section 3.01.

   Appointment of Remarketing Agent    5

Section 3.02.

   Responsibilities of Remarketing Agent    5     

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

    

Section 4.01.

   Representations, Warranties and Covenants    9

Section 4.02.

   Representations, Warranties and Covenants to Remarketing Agent    12     
ARTICLE V     

REPRESENTATIONS AND WARRANTIES OF THE AGENT

   12     

ARTICLE VI

 

ADDITIONAL COVENANTS OF THE COMPANY

    

Section 6.01.

   Payment of Fees and Expenses    13

Section 6.02.

   Additional Information    13

Section 6.03.

   Additional Copies of Offering Memorandum    13

 



--------------------------------------------------------------------------------

    

ARTICLE VII

 

CONDITIONS PRECEDENT TO OFFERING OR REMARKETING

    

Section 7.01.

   Initial Delivery Date    14

Section 7.02.

   Transfer Date    19

Section 7.03.

   Termination for Failure of Conditions    20     

ARTICLE VIII

 

TERM; FEES

    

Section 8.01.

   Term of Agreement    20

Section 8.02.

   Offering Fee    21

Section 8.03.

   Remarketing Fee    21     

ARTICLE IX

 

INDEMNIFICATION AND CONTRIBUTION

    

Section 9.01.

   Indemnification    21

Section 9.02.

   Notice of Action    22

Section 9.03.

   Contribution    22

Section 9.04.

   No Election or Waiver    23     

ARTICLE X

 

MISCELLANEOUS

    

Section 10.01.

   Survival of Certain Representations and Obligations    23

Section 10.02.

   Notices    23

Section 10.03.

   Severability    24

Section 10.04.

   Successors    24

Section 10.05.

   Governing Law    24

Section 10.06.

   Counterparts    24

Section 10.07.

   Third-Party Beneficiaries    25

Section 10.08.

   Bonds to Remain Book-Entry-Only    25

Section 10.09.

   Amendments    25

 

ii



--------------------------------------------------------------------------------

OFFERING AND REMARKETING AGREEMENT

 

THIS OFFERING AND REMARKETING AGREEMENT, dated as of December 1, 2003 (this
“Agreement”), is between PROVENA FOODS INC., a California corporation (the
“Corporation”), and RBC DAIN RAUSCHER, INC., a New York corporation (as offering
agent, the “Offering Agent”; as remarketing agent, the “Remarketing Agent”; and
as Offering Agent and Remarketing Agent, the “Agent”).

 

BACKGROUND

 

The Corporation has determined to issue its Variable/Fixed Rate Demand Bonds
(the “Bonds”) in one or more series (each a “Series of Bonds”) pursuant to an
Indenture of Trust, dated as of December 1, 2003 (as supplemented and amended
from time to time, the “Indenture”), between the Corporation and U.S. Bank
National Association, Los Angeles, California, as trustee (the “Trustee”). The
proceeds of each Series of Bonds will be made available to the Corporation, and
the Corporation will agree to make payments sufficient to pay the principal and
purchase price of, premium, if any, and interest on the Bonds of such Series,
and certain other expenses, pursuant to the Indenture. The proceeds of each
Series of Bonds will be used by the Corporation for its authorized and lawful
corporate purposes. To secure a Series of Bonds, the Corporation will have the
option of causing to be delivered to the Trustee a letter of credit, bank bond
purchase agreement, revolving credit agreement, surety bond or insurance policy,
conforming to the requirements of the Indenture, in a stated amount sufficient
to secure the payment of principal and purchase price of, and interest and
premium on, such Series of Bonds; under the circumstances specified in the
Indenture, Enhanced Series may become Unenhanced Series, and Unenhanced Series
may become Enhanced Series, as such terms are defined in the Indenture. Each
Series of Bonds will be registered in the name of a nominee of The Depository
Trust Company (“DTC”), New York, New York.

 

The Indenture contemplates an offering of each Series of Bonds and beneficial
interests therein. The Corporation wishes to engage the Offering Agent to
perform such activities and duties as are specified herein to apply to the
Offering Agent with respect to each Series of Bonds and beneficial interests
therein. The Indenture further contemplates the potential purchase of Bonds and
beneficial interests therein, from time to time, from each owner of a Bond or
beneficial interest therein by one or more purchasers found by the Remarketing
Agent in the event of the optional or mandatory tender of the Bonds or
beneficial interests therein pursuant to the Indenture. The Corporation wishes
to engage the Remarketing Agent to remarket such Bonds and beneficial interests,
and to perform such activities and duties as are specified herein to apply to
the Remarketing Agent with respect to the Bonds and beneficial interests
therein. The Agent, upon the terms and subject to the satisfaction of the
conditions contained herein, is willing to enter into such engagements. Thus, in
consideration of the foregoing, the mutual promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATIONS

 

Section 1.01. Definitions. In addition to the words and terms elsewhere defined
in this Agreement, the following words and terms as used herein shall have the
following meanings, unless the context or use indicates another or different
meaning or intent:

 

“Act” means the provisions of the laws of the State of California applicable to
the Corporation, as amended.

 



--------------------------------------------------------------------------------

“Adjustable Rate Period Mandatory Tender” means the obligation on the part of a
Beneficial Owner to surrender such Beneficial Owner’s Beneficial Interest in the
Bonds for purchase on an Adjustable Rate Conversion Date or an Adjustable Rate
Reset Date for the related Series of Bonds as provided in the Indenture.

 

“Beneficial Interest” means the interest of a Beneficial Owner in a Bond
registered in the name of a nominee of DTC and for which the Remarketing Agent
is the DTC Participant.

 

“Beneficial Owner” shall have the meaning assigned to such term in each Offering
Memorandum.

 

“Corporate Action” means, collectively, the resolutions duly adopted by the
board of directors of the Corporation authorizing (a) the execution and delivery
of the Indenture, and (b) the issuance of a Series of Bonds.

 

“Daily Rate Period Mandatory Tender” means the obligation on the part of a
Beneficial Owner to surrender such Beneficial Owner’s Beneficial Interest in the
Bonds for purchase on a Daily Rate Conversion Date for the related Series of
Bonds as provided in the Indenture.

 

“Daily Rate Period Optional Tender” means an election duly made by a Beneficial
Owner to request a purchase of all or any authorized portion of such Beneficial
Owner’s Beneficial Interest in the Bonds during a Daily Rate Period for the
related Series of Bonds on the conditions provided in the Indenture.

 

“Delivery Date” means, collectively, the Initial Delivery Date and each Transfer
Date for a Series of Bonds.

 

“DTC Participant” shall have the meaning assigned to such term in each Offering
Memorandum.

 

“Fixed Rate Period Mandatory Tender” means the obligation on the part of a
Beneficial Owner to surrender such Beneficial Owner’s Beneficial Interest in the
Bonds for purchase on the Fixed Rate Conversation Date for the related Series of
Bonds as provided in the Indenture.

 

“Floating Rate Period Mandatory Tender” means the obligation on the part of a
Beneficial Owner to surrender such Beneficial Owner’s Beneficial Interest in the
Bonds for

 

2



--------------------------------------------------------------------------------

purchase on a Floating Rate Conversion Date for the related Series of Bonds as
provided in the Indenture.

 

“Floating Rate Period Optional Tender” means an election made by a Beneficial
Owner to request a purchase of all or any authorized portion of such Beneficial
Owner’s Beneficial Interest in the Bonds during a Floating Rate Period for the
related Series of Bonds on the conditions provided in the Indenture.

 

“Initial Delivery Date” means the date on which a Series of Bonds is first
delivered by the Corporation and payment is received.

 

“Offering Memorandum” means the Offering Memorandum relating to a Series of
Bonds, including all appendices thereto, as it may from time to time be amended
or supplemented.

 

“Mandatory Tender” means, collectively, a Daily Rate Period Mandatory Tender, a
Floating Rate Period Mandatory Tender, an Adjustable Rate Period Mandatory
Tender or a Fixed Rate Period Mandatory Tender.

 

“Optional Tender” means, collectively, a Daily Rate Period Optional Tender and a
Floating Rate Period Optional Tender.

 

“Program Year” means, with respect to each Series of Bonds, that period of time
beginning on the Initial Delivery Date and ending on the day preceding the
anniversary date of the Initial Delivery Date, and, thereafter, each period
beginning on the anniversary date of the Initial Delivery Date and ending on the
day preceding the next succeeding anniversary date of the Initial Delivery Date.

 

“Transfer Date” means, with respect to each Series of Bonds (a) with respect to
a Beneficial Interest which is the subject of an Optional Tender, the Business
Day designated by the tendering Beneficial Owner for the purchase of such
Beneficial Owner’s Beneficial Interest in the Bonds of such Series; (b) with
respect to a Beneficial Interest which is the subject of a Mandatory Tender, the
Daily Rate Conversion Date, the Floating Rate Conversion Date, the Adjustable
Rate Conversion Date, the Adjustable Rate Reset Date, the Substitution Date, or
the Fixed Rate Conversion Date, as appropriate, for the Bonds of such Series;
and (c) with respect to Corporation Bonds and Pledged Bonds of such Series, the
date upon which the Corporation’s Beneficial Interest in the Corporation Bonds
or Pledged Bonds is to be transferred to the purchaser thereof.

 

“Transfer Restrictions” means such restrictions on the sale and transfer of
Bonds and Beneficial Interests as are (a) specified in the opinion of
Independent Counsel delivered pursuant to Section 2.05(e), 4.05(b) or 4.05(e) of
the Indenture; (b) determined by the Agent (and specified to the Corporation in
writing), upon the advice of counsel to the Agent, to be necessary for the sale
and transfer of the Bonds and Beneficial Interests to be in compliance with
applicable Federal and state securities laws, including, but not limited to, the
United States Securities Act of 1933, as amended (the “1933 Act”), the United
States Securities Exchange Act of 1934, as amended (the “1934 Act”), and the
United States Trust Indenture Act of 1939, as amended (the “1939 Act”); or (c)
determined by the Corporation (and specified to the Agent in writing), upon the
advice of counsel to the Corporation, to be necessary for the sale and transfer
of the Bonds

 

3



--------------------------------------------------------------------------------

and Beneficial Interests to be in compliance with applicable Federal and state
securities laws, including, but not limited to, the 1933 Act, the 1934 Act and
the 1939 Act.

 

Section 1.02. Other Terms. Unless the context or use indicates another or
different meaning, all capitalized terms used in this Agreement and not defined
herein shall have the meanings specified in the Indenture.

 

Section 1.03. Headings. The headings or titles of the several articles, sections
and subsections of this Agreement are solely for convenience of reference and
shall not affect the meaning, construction or effect of the provisions hereof.

 

Section 1.04. Interpretations. The singular form of any word used herein shall
include the plural, and vice versa, if applicable. The use of a word of any
gender shall include all genders, if applicable. This Agreement and all of the
terms and provisions hereof shall be construed so as to effectuate the purposes
contemplated hereby and to sustain the validity hereof. All references to any
person or entity shall be deemed to include any person or entity succeeding to
the rights, duties and obligations of such person or entity. References herein
to “the Indenture,” when made with respect to particular Series of Bonds, mean
and include therein references to the Series Supplements entered into with
respect to such Series of Bonds; references herein to “the Indenture,” when made
generally, mean and include therein references to all Series Supplements.
Certain defined terms used herein relate only to Bonds of Enhanced Series; all
references to such terms, as applied to a specific Series of Bonds, shall be of
no effect at any time such Series of Bonds constitutes an Unenhanced Series,
except with respect to vested rights.

 

ARTICLE II

 

APPOINTMENT AND RESPONSIBILITIES OF OFFERING AGENT

 

Section 2.01. Appointment of Offering Agent. In reliance upon the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Corporation hereby appoints the
Offering Agent, and the Offering Agent hereby agrees to act, as exclusive agent
for the Corporation in connection with the initial offering, issuance and sale
of each Series of Bonds and the Beneficial Interests therein.

 

Section 2.02. Responsibilities of Offering Agent.

 

(a) Offering. The Offering Agent shall use its best efforts to solicit, at the
rate of interest established by the Remarketing Agent pursuant to Section
3.02(b) hereof, purchases of each Series of Bonds and the Beneficial Interests
therein by sophisticated investors which customarily purchase securities in
large denominations at a price of par in connection with the initial sale of
each Series of Bonds and the Beneficial Interests therein by the Corporation.

 

(b) Limitations on Offering Agent. It is understood and agreed that the Offering
Agent will not solicit offers to purchase a Series of Bonds or Beneficial
Interests therein except: (i) in jurisdictions (A) where such Series of Bonds
and the Beneficial Interests therein are qualified for offering and sale, and
the Offering Agent is qualified to

 

4



--------------------------------------------------------------------------------

offer and sell such Series of Bonds and the Beneficial Interests therein on
behalf of the Corporation, or (B) where such Series of Bonds, the Beneficial
Interests therein and the Offering Agent are exempt from registration; and (ii)
where such solicitation would not violate or give rise to a violation of the
securities laws of the United States of America or of a jurisdiction in which
offers to purchase such Series of Bonds and the Beneficial Interests therein are
solicited. It is further understood and agreed that the Offering Agent will
comply with all Transfer Restrictions applicable to the Bonds.

 

ARTICLE III

 

APPOINTMENT AND RESPONSIBILITIES

OF REMARKETING AGENT

 

Section 3.01. Appointment of Remarketing Agent. In reliance upon the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Corporation hereby appoints the
Remarketing Agent, and the Remarketing Agent hereby agrees to act, as exclusive
remarketing agent in connection with any subsequent offerings and sales of
Beneficial Interests in the Bonds described in Section 3.02(a) of this
Agreement. In reliance upon the representations, warranties and agreements
herein contained, but subject to the terms and conditions herein set forth, the
Corporation hereby appoints the Remarketing Agent, and the Remarketing Agent
hereby agrees to act, as exclusive remarketing agent in connection with all rate
determinations with respect to the Bonds described in Section 3.02(b) of this
Agreement.

 

Section 3.02. Responsibilities of Remarketing Agent.

 

(a) Remarketing. The Remarketing Agent shall use its best efforts to solicit
purchases of Beneficial Interests in each Series of Bonds described below from
investors which customarily purchase securities in large denominations at a
price of par under the following circumstances:

 

(i) Daily Rate Period Optional Tenders. With respect to any Beneficial Interest
which is the subject of a Daily Rate Period Optional Tender, the Remarketing
Agent will solicit the purchase of any such Beneficial Interest upon receipt of
notice from the tendering Beneficial Owner in accordance with Section 3.02(b) of
the Indenture. In accordance with Section 3.02(c) of the Indenture, the
Remarketing Agent will notify the Trustee, the related Series Credit Bank, if
any, and the Corporation by 11:30 a.m., New York Time, on the applicable
Transfer Date of the principal amount of the Beneficial Interests remarketed. If
less than all of the Beneficial Interests to be purchased on such Transfer Date
have been remarketed, the Remarketing Agent shall, in accordance with Section
3.02(c) of the Indenture, notify the Trustee, the related Series Credit Bank, if
any, and the Corporation by 11:30 a.m., New York Time, on the applicable
Transfer Date of the principal amount of Beneficial Interests which have not
been remarketed and the amount of accrued interest to be paid on such Beneficial
Interests on such date. In addition, by 11:30 a.m., New York Time, on the
applicable Transfer Date, in accordance with Section 3.02(c) of the Indenture,

 

5



--------------------------------------------------------------------------------

the Remarketing Agent shall notify the Trustee, the related Series Credit Bank,
if any, and the Corporation of any Beneficial Interests which have been
remarketed for which payment has not been received.

 

(ii) Floating Rate Period Optional Tenders. With respect to any Beneficial
Interest which is the subject of a Floating Rate Period Optional Tender, the
Remarketing Agent will solicit the purchase of any such Beneficial Interest upon
receipt of notice from the tendering Beneficial Owner in accordance with Section
3.02(b) of the Indenture. In accordance with Section 3.02(d) of the Indenture,
the Remarketing Agent will notify the Trustee, the related Series Credit Bank,
if any, and the Corporation by 5:00 p.m., New York Time, on the Business Day
immediately preceding the applicable Transfer Date of the principal amount of
Beneficial Interests remarketed. If less than all of the Beneficial Interests to
be purchased on such Transfer Date have been remarketed, the Remarketing Agent
shall, in accordance with Section 3.02(d) of the Indenture, notify the Trustee,
the related Series Credit Bank, if any, and the Corporation by 5:00 p.m., New
York Time, on the Business Day next preceding the applicable Transfer Date, of
the principal amount of Beneficial Interests which have not been remarketed and
the amount of accrued interest to be paid on such Beneficial Interests on such
date. In addition, by 10:30 a.m., New York Time, on the applicable Transfer
Date, in accordance with Section 3.02(d) of the Indenture, the Remarketing Agent
shall notify the Trustee, the related Series Credit Bank, if any, and the
Corporation of any Beneficial Interests which have been remarketed for which
payment has not been received.

 

(iii) Daily Rate Period Mandatory Tenders. With respect to any Beneficial
Interest which is the subject of a Daily Rate Period Mandatory Tender, the
Remarketing Agent will solicit the purchase of any such Beneficial Interest upon
receipt of notice from the Corporation in accordance with Section 2.02(f)(i) of
the Indenture. In accordance with Section 3.02(c) of the Indenture, the
Remarketing Agent will notify the Trustee, the related Series Credit Bank, if
any, and the Corporation by 11:30 a.m., New York Time, on the applicable
Transfer Date of the principal amount of Beneficial Interests remarketed. If
less than all of the Beneficial Interests to be purchased on such Transfer Date
have been remarketed, the Remarketing Agent shall, in accordance with Section
3.02(c) of the Indenture, notify the Trustee, the related Series Credit Bank, if
any, and the Corporation by 11:30 a.m., New York Time, on the applicable
Transfer Date of the principal amount of Beneficial Interests which have not
been remarketed and the amount of accrued interest to be paid on such Beneficial
Interests on such date. In addition, by 11:30 a.m., New York Time, on the
applicable Transfer Date, in accordance with Section 3.02(c) of the Indenture,
the Remarketing Agent shall notify the Trustee, the related Series Credit Bank,
if any, and the Corporation of any Beneficial Interests which have been
remarketed for which payment has not been received.

 

(iv) Floating Rate Period Mandatory Tenders. With respect to any Beneficial
Interest which is the subject of a Floating Rate Period Mandatory

 

6



--------------------------------------------------------------------------------

Tender, the Remarketing Agent will solicit the purchase of any such Beneficial
Interest upon receipt of notice from the Corporation in accordance with Section
2.02(f)(ii) of the Indenture. In accordance with Section 3.02(d) of the
Indenture, the Remarketing Agent will notify the Trustee, the related Series
Credit Bank, if any, and the Corporation by 5:00 p.m., New York Time, on the
Business Day immediately preceding the applicable Transfer Date of the principal
amount of the Beneficial Interests remarketed. If less than all of the
Beneficial Interests to be purchased on such Transfer Date have been remarketed,
the Remarketing Agent shall, in accordance with Section 3.02(d) of the
Indenture, notify the Trustee, the related Series Credit Bank, if any, and the
Corporation by 5:00 p.m., New York Time, on the Business Day next preceding the
applicable Transfer Date of the principal amount of Beneficial Interests which
have not been remarketed and the amount of accrued interest to be paid on such
Beneficial Interests on such date. In addition, by 10:30 a.m., New York Time, on
the applicable Transfer Date, in accordance with Section 3.02(d) of the
Indenture, the Remarketing Agent shall notify the Trustee, the related Series
Credit Bank, if any, and the Corporation of any Beneficial Interests which have
been remarketed for which payment has not been received.

 

(v) Adjustable Rate Period Mandatory Tenders. With respect to any Beneficial
Interest which is the subject of an Adjustable Rate Period Mandatory Tender, the
Remarketing Agent will solicit the purchase of any such Beneficial Interest upon
receipt of notice from the Corporation in accordance with Section 2.02(f)(iii)
of the Indenture. In accordance with Section 3.02(d) of the Indenture, the
Remarketing Agent will notify the Trustee, the related Series Credit Bank, if
any, and the Corporation by 5:00 p.m., New York Time, on the Business Day
immediately preceding the applicable Transfer Date of the principal amount of
the Beneficial Interests remarketed. If less than all of the Beneficial
Interests to be purchased on such Transfer Date have been remarketed, the
Remarketing Agent shall, in accordance with Section 3.02(d) of the Indenture,
notify the Trustee, the related Series Credit Bank, if any, and the Corporation
by 5:00 p.m., New York Time, on the Business Day next preceding the applicable
Transfer Date of the principal amount of Beneficial Interests which have not
been remarketed and the amount of accrued interest to be paid on such Beneficial
Interests on such date. In addition, by 10:30 a.m., New York Time, on the
applicable Transfer Date, in accordance with Section 3.02(d) of the Indenture,
the Remarketing Agent shall notify the Trustee, the related Series Credit Bank,
if any, and the Corporation of any Beneficial Interests which have been
remarketed for which payment has not been received.

 

(vi) Fixed Rate Period Mandatory Tenders. With respect to any Beneficial
Interest which is the subject of a Fixed Rate Period Mandatory Tender, the
Remarketing Agent will solicit the purchase of any such Beneficial Interest upon
receipt of notice from the Corporation in accordance with Section 2.02(f)(iv) of
the Indenture. In accordance with Section 3.02(d) of the Indenture, the
Remarketing Agent will notify the Trustee, the related Series Credit Bank, if
any, and the Corporation by 5:00 p.m., New York Time, on the Business Day

 

7



--------------------------------------------------------------------------------

immediately preceding the applicable Transfer Date of the principal amount of
the Beneficial Interests remarketed. If less than all of the Beneficial
Interests to be purchased on such Transfer Date have been remarketed, the
Remarketing Agent shall, in accordance with Section 3.02(d) of the Indenture,
notify the Trustee, the related Series Credit Bank and the Corporation by 5:00
p.m., New York Time, on the Business Day next preceding the applicable Transfer
Date of the principal amount of Beneficial Interests which have not been
remarketed and the amount of accrued interest to be paid on such Beneficial
Interests on such date. In addition, by 10:30 a.m., New York Time, on the
applicable Transfer Date, in accordance with Section 3.02(d) of the Indenture,
the Remarketing Agent shall notify the Trustee, the related Series Credit Bank,
if any, and the Corporation of any Beneficial Interests which have been
remarketed for which payment has not been received.

 

(vii) Substitution Date Mandatory Tenders. With respect to any Beneficial
Interest which is the subject of a Substitution Date (as defined in the
Indenture) Mandatory Tender, the Remarketing Agent will solicit the purchase of
any such Beneficial Interest upon receipt of notice from the Corporation in
accordance with Section 4.05(c) of the Indenture. In accordance with Section
3.02(d) of the Indenture, the Remarketing Agent will notify the Trustee, the
related Series Credit Bank and the Corporation by 5:00 p.m., New York Time, on
the Business Day immediately preceding the applicable Transfer Date of the
principal amount of the Beneficial Interests remarketed. If less than all of the
Beneficial Interests to be purchased on such Transfer Date have been remarketed,
the Remarketing Agent shall, in accordance with Section 3.02(d) of the
Indenture, notify the Trustee, the related Series Credit Bank, if any, and the
Corporation by 5:00 p.m., New York Time, on the Business Day next preceding the
applicable Transfer Date of the principal amount of Beneficial Interests which
have not been remarketed and the amount of accrued interest to be paid on such
Beneficial Interests on such date. In addition, by 10:30 a.m., New York Time, on
the applicable Transfer Date, in accordance with Section 3.02(d) of the
Indenture, the Remarketing Agent shall notify the Trustee, the related Series
Credit Bank and the Corporation of any Beneficial Interests which have been
remarketed for which payment has not been received.

 

(viii) Corporation Bonds and Pledged Bonds. With respect to the Corporation’s
Beneficial Interest in Corporation Bonds and Pledged Bonds, the Remarketing
Agent will, unless directed to the contrary by the Corporation, solicit the
purchase of the Corporation’s Beneficial Interest in such Corporation Bonds and
Pledged Bonds. The Remarketing Agent will also furnish the notices referred to
in the second and last sentences of the five preceding paragraphs to the
Corporation with respect to transfers of Beneficial Interests in Corporation
Bonds and Pledged Bonds. The giving of such notification by the Remarketing
Agent shall in no way be construed to mean that such purchaser has entered into
a legal and binding commitment to make such purchase.

 

8



--------------------------------------------------------------------------------

The Remarketing Agent further agrees to perform all duties ascribed to it in the
Indenture. Anything in this Agreement to the contrary notwithstanding, the
Remarketing Agent shall have no obligation to remarket Beneficial Interests in a
Series of Bonds if there shall have occurred and be continuing an Event of
Default under the Indenture with respect to such Series of Bonds.

 

(b) Rate Determination. The Remarketing Agent agrees to make, at the times and
in the manner specified in the Indenture, the interest rate determinations with
respect to each Series of Bonds required of the Remarketing Agent pursuant to
the Indenture. In addition, the Remarketing Agent shall provide notice of the
foregoing to the parties specified in the Indenture at the times specified
therein. Any rates so determined shall be conclusive and binding upon the
Trustee, the related Series Credit Bank, if any, the related Bondholders and the
Corporation.

 

(c) Limitations on Remarketing Agent. It is understood and agreed that the
Remarketing Agent will not solicit offers to purchase any Beneficial Interests
in a Series of Bonds except: (i) in jurisdictions (A) where such Series of Bonds
and Beneficial Interests therein are qualified for offering and sale, and the
Remarketing Agent is qualified to offer and sell such Series of Bonds and
Beneficial Interests therein on behalf of the Corporation, or (B) where such
Series of Bonds, the Beneficial Interests therein and the Remarketing Agent are
exempt from registration; and (ii) where such solicitation would not violate or
give rise to a violation of the securities laws of the United States of America
or of a jurisdiction in which offers to purchase such Series of Bonds and the
Beneficial Interests therein are solicited. It is further understood and agreed
that the Remarketing Agent will comply with all Transfer Restrictions applicable
to the Bonds.

 

(d) Books and Records. The Remarketing Agent shall keep and maintain such books
and records as are consistent with prudent industry practice and as required by
the Indenture. The Remarketing Agent shall supply, on written request of the
Corporation, a record of rates set by the Remarketing Agent on each Rate
Determination Date for a Series of Bonds and similar obligations.

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND

COVENANTS OF THE COMPANY

 

Section 4.01. Representations, Warranties and Covenants. The Corporation
represents, warrants and covenants to the Offering Agent, with respect to the
initial sale of each Series of Bonds, that:

 

(a) Existence. The Corporation is a corporation duly organized, validly existing
and in good standing under the laws of the State of California, and is duly
qualified, in good standing and authorized to do business as a corporation in
each jurisdiction where, because of the nature of its activities or properties,
such qualification is required, including California.

 

9



--------------------------------------------------------------------------------

(b) Issuance of Bonds. The Corporation has full right, power and authority
pursuant to the Act, the Corporation Action, and the certificate of formation
and operating agreement of the Corporation to: (i) execute and deliver this
Agreement, the Indenture, the related Series Reimbursement Agreement, if any,
and the related Offering Memorandum; (ii) issue, sell and deliver such Series of
Bonds as provided in the Indenture; and (iii) perform its obligations under and
as contemplated in this Agreement, the Indenture, such Series of Bonds and the
related Series Reimbursement Agreement, if any.

 

(c) Authority. The execution and delivery by the Corporation of such Series of
Bonds, the Indenture, this Agreement, the related Series Reimbursement
Agreement, if any, and the related Offering Memorandum have been duly authorized
by proper corporate proceedings, and such Series of Bonds, the Indenture, the
related Series Reimbursement Agreement, if any, and this Agreement constitute
legal, valid and binding obligations of the Corporation, enforceable in
accordance with their respective terms, except to the extent limited by
bankruptcy, reorganization, insolvency, moratorium and other laws of general
application relating to or affecting the enforcement of creditors’ rights or by
general principles of equity in the event equitable remedies are sought.

 

(d) Offering Memorandum. The related Offering Memorandum at its respective date,
at any time it is used by the related Offering Agent in connection with the
solicitation of offers to purchase Beneficial Interests in such Series of Bonds
and, at any Delivery Date was and will be with respect to the Corporation
accurate in all material respects, and the related Offering Memorandum did not
and will not, as of such dates, include any untrue statement of a material fact
or omit to state any material fact relating to the Corporation necessary to make
the statements made therein, in light of the circumstances under which they were
or are made, including the issuance and anticipated use of the related Series
Letter of Credit, if any, not misleading. The Corporation hereby consents to the
use by the Offering Agent of the related Offering Memorandum in connection with
the solicitation of offers to purchase Beneficial Interests in such Series of
Bonds by the Offering Agent.

 

(e) No Conflicts. Neither the execution nor delivery by the Corporation of the
Indenture, such Series of Bonds, this Agreement, the related Series
Reimbursement Agreement, if any, or the related Offering Memorandum, the
consummation of the transactions therein or herein contemplated, nor compliance
with the terms thereof or hereof, will contravene any provision of applicable
law (including, but not limited to, the Act) or regulation, or violate any writ,
judgment, injunction, decree or award binding on the Corporation, the
Corporation’s certificate of formation or operating agreement, or the provisions
of any indenture, instrument or agreement to which the Corporation is a party or
is subject, or by which it or any of its property is bound, or conflict with or
constitute a default thereunder, or result in the creation or imposition of any
mortgage, lien, security interest or pledge prohibited by the terms of any such
indenture, instrument or agreement; provided, however, that the Corporation
makes no representation as to whether the sale and issuance of the Bonds is in
compliance with the 1933 Act, the 1934 Act or the 1939 Act.

 

10



--------------------------------------------------------------------------------

(f) Bond Qualification. The Corporation will cooperate with all reasonable
requests of the Offering Agent to furnish information and otherwise cooperate in
qualifying such Series of Bonds and the Beneficial Interests therein for offer
and sale under the securities laws of such jurisdictions as the Offering Agent
may designate, and will make such applications and furnish such information as
may be required for that purpose. The Corporation will, from time to time,
prepare and file such statements and reports as are or may be required to
continue such qualification in effect for as long a period as the Offering Agent
may reasonably request. In connection with the foregoing, the Corporation shall
not be required to register as a dealer or broker in any state or jurisdiction,
nor execute a general consent to service of process or qualify to do business in
connection with the qualification of such Series of Bonds and the Beneficial
Interests therein for sale in any state or jurisdiction.

 

(g) Representations and Warranties. The representations and warranties contained
in the related Series Reimbursement Agreement, if any, with respect to the
Corporation are true and correct as of their date, and will be true and correct
as of the related Initial Delivery Date, with the same force and effect as if
expressly set forth herein.

 

(h) Litigation. With the exception of any actions, suits or other proceedings,
inquiries or investigations disclosed in the related Offering Memorandum, there
is neither pending nor, to the best of the knowledge of the Corporation,
threatened against the Corporation any action, suit, other proceeding, inquiry
or investigation, at law or in equity, before or by any court, governmental
agency, authority, board, body or arbitrator, or, to the best of the knowledge
of the Corporation, any basis therefor, wherein an unfavorable decision, ruling
or finding would materially adversely affect the transactions contemplated by,
or the validity or enforceability of, the Indenture, such Series of Bonds or the
Beneficial Interests therein, this Agreement, the related Series Reimbursement
Agreement, if any, or any related agreement or instrument to which the
Corporation is a party or by which it is bound.

 

(i) Financial Statements. Any compiled financial statements of the Corporation
heretofore or hereafter furnished to the Offering Agent in connection with a
Series of Bonds will present fairly, in all material respects, the financial
position of the Corporation as of the respective dates of such compiled
financial statements and for the respective periods covered thereby, all in
conformity with income tax accounting methods applied on a consistent basis
throughout the period involved.

 

(j) Governmental Consents. The Corporation will at all times take all
appropriate action and execute all necessary documents to obtain any approvals
from any governmental authority or agency which may be required for the issuance
or sale of such Series of Bonds and the Beneficial Interests therein, and will
not take any action which may obstruct or hinder any such governmental approval.

 

(k) Resolutions. The bard of directors of the Corporation has adopted all
resolutions necessary to be adopted by it to effect the transactions to be
performed by it as contemplated by the related Offering Memorandum and this
Agreement at meetings

 

11



--------------------------------------------------------------------------------

that were held in conformance with the requirements of the Act, the certificate
of formation or operating agreement of the Corporation.

 

(l) Conditions Precedent. The Corporation will use all reasonable efforts to
comply with, or cause to be complied with, the conditions precedent to the
obligations of the Offering Agent specified in Article VII hereof.

 

(m) Bond Proceeds. The Corporation will not take or omit to take any action
which will in any way cause or result in the proceeds of the sale of the Series
of Bonds being applied in a manner other than as provided in the Indenture, this
Agreement and the related Series Reimbursement Agreement, if any, and as
described in the related Offering Memorandum.

 

(n) Licenses and Permits. The Corporation has received and is in good standing
with respect to all such certificates, licenses, inspections, franchises,
consents, immunities, permits, authorizations and approvals, governmental or
otherwise, which the failure to obtain would have a materially adverse effect
upon the ability of the Corporation to conduct and to continue to conduct its
business as heretofore conducted by it, and to own or lease and operate its
properties as now owned or leased and operated by it.

 

(o) Certificates. Any certificate signed by an authorized officer of the
Corporation and delivered to the Offering Agent shall be deemed a representation
and warranty by the Corporation to the Offering Agent as to the statements made
therein.

 

Section 4.02. Representations, Warranties and Covenants to Remarketing Agent.
The Corporation represents, warrants and covenants to and with the Remarketing
Agent that, with respect to any remarketing of Beneficial Interests in each
Series of Bonds:

 

(a) Applicability to Remarketing. Unless the Corporation notifies the
Remarketing Agent in writing to the contrary, the representations, warranties
and covenants contained in Section 4.01 as applicable to such Series of Bonds
shall apply to such remarketing. References to the Offering Agent in such
subsections shall be deemed to refer to the Remarketing Agent for the purposes
of this Section.

 

(b) Compliance. The Corporation will use all reasonable efforts to comply with,
or cause to be complied with, the conditions precedent to the obligations of the
Remarketing Agent specified in Article VII hereof.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE AGENT

 

The Agent represents and warrants to the Corporation that it is a corporation
duly organized, validly existing and in good standing under the laws of the
State of New York, with full corporate power and authority to enter into this
Agreement and perform its obligations hereunder and under the Indenture. The
Agent also represents and warrants to the Corporation that it is a DTC
Participant and that all Corporate Action of the Agent necessary to be taken
with

 

12



--------------------------------------------------------------------------------

respect to the entering into of this Agreement and the performance of its
obligations hereunder and under the Indenture has been taken. The Agent also
represents and warrants to the Corporation that this Agreement constitutes a
legal, valid and binding obligation of the Agent enforceable in accordance with
its terms, except to the extent limited by bankruptcy, reorganization,
insolvency, moratorium and other laws of general application relating to or
affecting the enforcement of creditors’ rights or by general principles of
equity in the event equitable remedies are sought.

 

ARTICLE VI

 

ADDITIONAL COVENANTS OF THE COMPANY

 

The Corporation covenants and agrees with the Agent that:

 

Section 6.01. Payment of Fees and Expenses. The Corporation will pay or
reimburse from legally available funds expenses incident to the performance of
its obligations under this Agreement and the fulfillment of the conditions
imposed hereunder, including, without limitation: (a) all costs of printing or
engraving the Bonds, each Offering Memorandum, and the preparation of all other
documents in connection with the transactions contemplated by this Agreement,
along with the costs of reproduction and transmittal of such Bonds or other
documents; (b) the reasonable fees and expenses of Independent Counsel and
counsel for the Credit Banks, if any, the Trustee and the Agent; (c) any costs
of qualification or registration of the Bonds, the Beneficial Interests in the
Bonds or the Agent in any jurisdiction in which the Bonds or Beneficial
Interests in the Bonds are offered or sold (including any fees or disbursements
of counsel); (d) any fees charged by Rating Agencies for rating the Bonds; and
(e) the fees and expenses of the Trustee and the Agent as mutually agreed by
such parties and the Corporation. If this Agreement is terminated for any reason
permitted by this Agreement, the Corporation will (i) reimburse the Agent for
all reasonable out-of-pocket expenses (including the fees and disbursements of
counsel to the Agent) incurred by the Agent prior to receipt of the notice of
termination referred to in Section 8.01 hereof; and (ii) with respect to any
out-of-pocket expenses (including the fees and disbursements of counsel to the
Agent) incurred by the Agent after receipt of a notice of termination, reimburse
the Agent only for such expenses as shall be mutually agreed upon by the
Corporation and the Agent.

 

Section 6.02. Additional Information. On or about each December 31 during the
term of this Agreement, at the request of the Agent, the Corporation shall
provide to the Agent updated versions of the Appendices relating to the
Corporation, the Project, if any, and the Series [  ] Credit Bank (if such
Series constitutes an Enhanced Series) to each Offering Memorandum. The
Corporation shall also provide to the Agent written notice (a “Notice”) at any
time an event occurs which would cause an Offering Memorandum to include an
untrue statement of a material fact or omit to state any material fact relating
to the Corporation necessary to make the statements made therein, in light of
the circumstances under which they were made, including the issuance and
anticipated use of the related Series Letter of Credit, if any, not misleading.
The Agent agrees (a) to provide prospective purchasers with copies of all
Notices provided by the Corporation pursuant to this Section, and (b) that upon
notification that such an event has occurred it will, at the Corporation’s
request, assist the Corporation in the prompt preparation of

 

13



--------------------------------------------------------------------------------

a supplement which will correct such misstatement or omission, the cost of such
supplement to be borne by the Corporation.

 

Section 6.03. Additional Copies of Offering Memorandum. On and prior to each
Delivery Date, the Corporation will furnish or cause to be furnished to the
Agent copies of the related Offering Memorandum, and all amendments and
supplements thereto, in each case as soon as available and in such quantities as
the Agent may reasonably request. The parties hereto will advise each other
promptly of the institution of any proceedings by any governmental agency or
otherwise affecting the use of the related Offering Memorandum in connection
with the offer and sale of Beneficial Interests in the related Series of Bonds.

 

ARTICLE VII

 

CONDITIONS PRECEDENT TO OFFERING OR REMARKETING

 

The obligations of the Agent to solicit purchases of Beneficial Interests in
each Series of Bonds, unless waived in the sole discretion of the Agent, shall
be subject to the continued accuracy of the representations and warranties on
the part of the Corporation herein, to the continued accuracy of the respective
certifications and statements of the officers of the Corporation made pursuant
to the provisions hereof, to the performance by the Corporation of its
obligations hereunder, and to the following additional conditions precedent:

 

Section 7.01. Initial Delivery Date. With respect to each Initial Delivery Date,
the obligations of the Offering Agent shall be conditioned upon:

 

(a) Authority. This Agreement, the Indenture, the related Offering Memorandum,
the related Series Letter of Credit, if any, the related Series Reimbursement
Agreement, if any, and the related Series of Bonds shall have been duly
authorized, executed and delivered by the respective parties thereto, and said
instruments shall be in full force and effect and shall not have been amended,
modified or supplemented except as may have been agreed to by the Agent, and
there shall have been taken in connection therewith, with the issuance of such
Series of Bonds and with the transactions contemplated hereby and thereby all
such actions as, in the reasonable opinion of the Agent, are necessary and
appropriate.

 

(b) Representations and Warranties. The respective representations and
warranties of the Corporation in this Agreement, the Indenture, related Series
of Bonds and the related Series Reimbursement Agreement, if any, shall be true
and accurate in all material respects; their respective covenants to be
performed by such date shall have been satisfied in all material respects; and
no event of default shall exist under the terms of this Agreement, the
Indenture, such Series of Bonds or such Series Reimbursement Agreement, if any,
nor shall any event have occurred and be continuing which with the lapse of time
or giving of notice, or both, would constitute an event of default under this
Agreement, the Indenture, such Series of Bonds or such Series Reimbursement
Agreement, if any.

 

14



--------------------------------------------------------------------------------

(c) Eligibility for Placement. The related Series of Bonds and the Beneficial
Interests therein shall be, in the opinion of the Offering Agent, eligible for
placement, trading and dealing by the Offering Agent under applicable laws and
regulations.

 

(d) Marketability.

 

(i) The marketability of the related Series of Bonds and the Beneficial
Interests therein shall not, in the opinion of the Offering Agent, have been
materially adversely affected by any legislation, pending or effective, or by
any decision of any court, or by any order, ruling or regulation (final,
temporary or proposed) of any Federal or non-Federal authority or regulatory
body.

 

(ii) No stop order, ruling, regulation or official statement by, or on behalf
of, any other governmental agency having jurisdiction shall have been issued or
made to the effect that the issuance, offering or sale of obligations of the
general character of the Bonds of such Series of Bonds, the Bonds of such Series
of Bonds or the Beneficial Interests therein, or the issuance, offering or sale
of the Bonds of such Series of Bonds or the Beneficial Interests therein, as
contemplated hereby or by the related Offering Memorandum, is in violation or
would be in violation of any provision of Federal or state securities laws.

 

(iii) No legislation shall have been enacted by the Congress of the United
States of America, and no decision by a court of the United States of America
shall have been rendered, to the effect that obligations of the general
character of the Bonds of such Series of Bonds, the Bonds of such Series of
Bonds or the Beneficial Interests therein, are not exempt from registration or
qualification under the requirements of the Federal securities laws.

 

(iv) No additional material restrictions not in force as of the date hereof
shall have been imposed upon trading in securities generally by any governmental
authority or by any national securities exchange.

 

(v) If such Series of Bonds constitutes an Enhanced Series, no rating of such
Enhanced Series or any other debt securities of, or guaranteed or supported by,
the related Series Credit Bank shall have been downgraded or withdrawn by any
Rating Agency (and no such Rating Agency shall have announced that it has placed
under review for possible downgrade such Enhanced Series or such other debt
securities), the effect of which, in the opinion of the Offering Agent, is to
materially adversely affect the marketability of such Enhanced Series or the
Beneficial Interests therein. If such Series of Bonds constitutes an Unenhanced
Series, no rating of such Unenhanced Series or any other debt securities of, or
guaranteed or supported by, the Corporation shall have been downgraded or
withdrawn by any Rating Agency (and no such Rating Agency shall have announced
that it has placed under review for possible downgrade such Unenhanced Series or
such other debt securities), the effect of which, in the opinion of the Offering
Agent, is to materially adversely affect the marketability of such Unenhanced
Series or the Beneficial Interests therein.

 

15



--------------------------------------------------------------------------------

(vi) The marketability of such Series of Bonds and the Beneficial Interests
therein shall not, in the opinion of the Offering Agent, have been materially
adversely affected by any of the following events: (A) the engagement by the
United States of America in hostilities, or material escalation thereof, which
have resulted in a declaration by the United States of America of war or
national emergency, or the occurrence of any other outbreak of hostilities, or
material escalation thereof, or national or international calamity or crisis,
financial or otherwise, materially affecting the financial markets of the United
States of America; (B) a general suspension of trading on the New York Stock
Exchange or the American Stock Exchange; (C) the establishment of limited or
minimum prices on such Exchanges; or (D) the declaration of a banking moratorium
by authorities of the United States of America, the State or Commonwealth in
which the office of the related Series Credit Bank, if any, at which drawings
under the related Series Letter of Credit, if any, are to be honored, or of the
State of California or New York.

 

(vii) Nothing shall have come to the attention of the Offering Agent giving it
reason to believe that any portion of the related Offering Memorandum is
incomplete or incorrect in any material respect for the purposes for which it is
intended.

 

(viii) The marketability of such Series of Bonds or the Beneficial Interests
therein will be deemed to have been materially affected if the interest rate
necessary to market of such Series of Bonds or the Beneficial Interests therein
exceeds the Maximum Rate.

 

(e) Deliveries to Offering Agent. Receipt by the Offering Agent of:

 

(i) The opinions, dated the Initial Delivery Date, of:

 

(A) Counsel to the Corporation, substantially in the form appended to the
related Offering Memorandum;

 

(B) Counsel to the related Series Credit Bank, substantially in the form or
forms appended to the related Offering Memorandum (if such Series of Bonds
constitutes an Enhanced Series); and

 

(C) Counsel to the Offering Agent, in form and substance satisfactory to the
Offering Agent.

 

(ii) A certificate of the Corporation, dated the Initial Delivery Date, signed
by an authorized officer of the Corporation, in form and substance satisfactory
to the Offering Agent, in which such officer states that:

 

(A) The representations and warranties of the Corporation contained or referred
to in this Agreement are true and correct as of such date, and the Corporation
has complied with all covenants and satisfied all conditions and terms of the
Indenture, the related Series Reimbursement

 

16



--------------------------------------------------------------------------------

Agreement, if any, and this Agreement on its part to be performed or satisfied
at or prior to the Initial Delivery Date.

 

(B) The related Offering Memorandum, as of such date, is accurate in all
material respects, and does not include any untrue statement of a material fact
or omit to state any material fact relating to the Corporation necessary to make
the statements made therein, in light of the circumstances under which they were
made, including the issuance and anticipated use of the related Series Letter of
Credit, if any, not misleading.

 

(C) With the exception of any actions, suits or other proceedings, inquiries or
investigations disclosed in the related Offering Memorandum, there is neither
pending nor, to the best of the knowledge of the Corporation, threatened against
the Corporation any action, suit, other proceeding, inquiry or investigation, at
law or in equity, before or by any court, governmental agency, authority, board,
body or arbitrator, or, to the best of the knowledge of the Corporation, any
basis therefor, wherein an unfavorable decision, ruling or finding would
materially adversely affect the transactions contemplated by, or the validity or
enforceability of, the Indenture, such Series of Bonds or the Beneficial
Interests therein, this Agreement, the related Series Reimbursement Agreement,
if any, or any related agreement or instrument to which the Corporation is a
party or by which it is bound, and which is used or contemplated for use in the
consummation of the transactions contemplated therein and herein.

 

(iii) A certified copy of the Corporate Action, together with a certificate,
dated the Initial Delivery Date, of an authorized officer of the Corporation
stating that the Corporate Action was duly adopted, has not been modified,
amended, rescinded or revoked, and is in full force and effect on the Initial
Delivery Date.

 

(iv) A copy of the related Offering Memorandum, duly executed on behalf of the
Corporation.

 

(v) A rating letter from Moody’s Investors Service evidencing that such Series
of Bonds has been rated at least (a) “A1/P1”if such Series of Bonds is issued in
the Daily Rate Mode or the Floating Rate Mode, or (b) “A3” if such Series of
Bonds is issued in the Adjustable Rate Mode or the Fixed Rate Mode.

 

(vi) If such Series of Bonds constitutes an Enhanced Series, evidence in form
and substance satisfactory to the Agent and its counsel that all of the
conditions precedent to the issuance of the related Series Letter of Credit
contained in the related Series Reimbursement Agreement have been fulfilled,
without regard to any waiver thereof by the related Series Credit Bank.

 

17



--------------------------------------------------------------------------------

(vii) If such Series of Bonds constitutes an Enhanced Series, a certificate of
the related Series Credit Bank, dated the Initial Delivery Date, signed by an
authorized officer of the related Series Credit Bank, in which such officer
states that:

 

(A) The related Series Credit Bank is a banking corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, is, if a foreign banking corporation, licensed to do business in
the state in which the branch or agency from which the related Series Letter of
Credit is issued is located, and has all requisite power and authority to
execute and deliver the related Series Reimbursement Agreement and the related
Series Letter of Credit, to perform its obligations thereunder, and to conduct a
banking business.

 

(B) All approvals, authorizations or consents required by law for the execution
and delivery by the related Series Credit Bank of the related Series
Reimbursement Agreement and the related Series Letter of Credit have been
obtained, and the related Series Reimbursement Agreement and the related Series
Letter of Credit constitute the legal, valid, binding and enforceable
obligations of the related Series Credit Bank, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization, debt
arrangement, or other laws affecting creditors’ rights generally and general
principles of equity.

 

(C) Neither the execution and delivery by the related Series Credit Bank of the
related Series Reimbursement Agreement or the related Series Letter of Credit,
the consummation of the transactions therein contemplated nor compliance with
the provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the related Series Credit Bank
or the related Series Credit Bank’s organizational documents or bylaws or the
provisions of any indenture, instrument or agreement to which the related Series
Credit Bank is a party or subject, or by which it, or its property, is bound, or
conflict with or constitute a default thereunder, or result in the creation or
imposition of any lien pursuant to the terms of any such indenture, instrument
or agreement.

 

(D) There is no action, suit, proceeding, inquiry or investigation at law or in
equity or before or by any court, public board or body pending or, to the
knowledge of the related Series Credit Bank, threatened against or affecting the
related Series Credit Bank (a) wherein an unfavorable decision, ruling or
finding would materially adversely affect (i) the transactions contemplated by
or the validity of the related Series Reimbursement Agreement or the related
Series Letter of Credit, or any agreement or instrument to which the related
Series Credit Bank is a party and which is used or contemplated for use in the
consummation of the transactions contemplated by the related Series
Reimbursement

 

18



--------------------------------------------------------------------------------

Agreement or the related Series Letter of Credit, or (ii) the related Series
Credit Bank’s ability to perform its obligations under the related Series
Reimbursement Agreement or the related Series Letter of Credit; or (b) which in
any way contests the existence or organization of the related Series Credit Bank
or the powers of the related Series Credit Bank to enter into and perform its
obligations under the related Series Reimbursement Agreement or the related
Series Letter of Credit.

 

(E) The statements and information contained (1) under the heading “SUMMARY OF
PROPOSED FINANCING—Series [    ] Credit Bank” of and (2) in the second paragraph
under the heading “THE SERIES [] BONDS: SUMMARY OF SELECTED TERMS—Series [    ]
Letter of Credit and Alternate Series [    ] Credit Facilities” of and (3) in
any Appendix setting forth information with respect to the Series [    ] Credit
Bank and the Series [    ] Reimbursement Agreement (including, and when read in
conjunction with, the material incorporated into such Appendix by reference) to,
the related Offering Memorandum insofar as they describe the related Series
Credit Bank, the related Series Letter of Credit and the related Series
Reimbursement Agreement, are true and correct in all material respects.

 

(viii) Such additional certificates, proceedings, opinions, instruments and
other documents as the Agent may reasonably have requested in connection with
the transactions contemplated by this Agreement.

 

(f) Letter of Credit. If such Series of Bonds constitutes an Enhanced Series,
the related Series Credit Bank shall have delivered to the Trustee a valid and
enforceable, letter of credit, bank bond purchase agreement, revolving credit
agreement, surety bond or insurance policy meeting the requirements of the
Indenture and substantially in the form attached to the related Series
Reimbursement Agreement as an exhibit.

 

Section 7.02. Transfer Date. With respect to each Transfer Date for a Series of
Bonds, the following shall be conditions precedent to performance of the
obligations of the Remarketing Agent:

 

(a) Authority and Representations and Warranties. The Corporation shall be in
compliance with the provisions of Sections 7.01(a) and (b) of this Agreement
with respect to such Series of Bonds.

 

(b) Eligibility. In the opinion of the Remarketing Agent, the provisions of
Section 7.01(c) shall remain satisfied with respect to such Series of Bonds.

 

(c) Marketability. During the period in which the Remarketing Agent is
soliciting purchases of Beneficial Interests in such Series of Bonds (which
period shall include the Transfer Date relating to each such solicitation), the
provisions of Section 7.01(d) of this Agreement shall be satisfied with respect
to such Series of Bonds; provided, however, that the Remarketing Agent agrees
that it will not exercise any rights

 

19



--------------------------------------------------------------------------------

it may have to suspend Remarketing Beneficial Interests in such Series of Bonds
unless it shall suspend remarketing activities with respect to all other bonds
of a similar nature for which it acts as a remarketing agent; for purposes of
the foregoing, the Remarketing Agent shall be entitled to take into account in
making its determination as to which bonds are “of a similar nature” to such
Series of Bonds, among other things, the obligor, whether the bonds are rated
(and, if so, the rating thereon and the issuer of such rating), and the security
therefor.

 

(d) Notice of Amendments. The Remarketing Agent shall be given notice as soon as
reasonably possible of any amendment or proposed amendment of the Indenture, the
Series of Bonds, the related Series Reimbursement Agreement, if any, or the
related Series Letter of Credit, if any.

 

(e) Other Documents. The Remarketing Agent shall receive such certificates,
proceedings, opinions, instruments and other documents as the Remarketing Agent
may reasonably have requested in connection with the transactions contemplated
by this Agreement.

 

Section 7.03. Termination for Failure of Conditions. The Corporation will
furnish the Agent with such conformed copies of all such opinions, certificates,
letters and documents mentioned in this Article as the Agent shall reasonably
request. If any of the conditions specified in Section 7.01 of this Agreement
with respect to a Series of Bonds shall not have been fulfilled when and as
required by this Agreement, or if any of the opinions, certificates, letters or
documents mentioned above or elsewhere in this Agreement with respect to such
Series of Bonds shall not be in all material respects reasonably satisfactory in
form and substance to the Offering Agent, this Agreement and all obligations of
the Offering Agent hereunder with respect to such Series of Bonds may be
cancelled by the Offering Agent. If any of the conditions specified in Section
7.02 of this Agreement with respect to a Series of Bonds shall not have been
satisfied when and as required by this Agreement, or if any of the certificates,
letters or documents mentioned above or elsewhere in this Agreement with respect
to such Series of Bonds shall not be in all material respects reasonably
satisfactory in form and substance to the Remarketing Agent, (a) if on or prior
to the Initial Delivery Date for a Series of Bonds, this Agreement and all
obligations of the Remarketing Agent hereunder with respect to such Series of
Bonds may be cancelled by the Remarketing Agent, and (b) if after the Initial
Delivery Date for a Series of Bonds, the obligation of the Remarketing Agent to
remarket Beneficial Interests in such Series of Bonds may be suspended, and the
Remarketing Agent may give the notice specified in Section 8.01(a) hereof with
respect to such Series of Bonds. Notice of any such cancellation with respect to
a Series of Bonds shall be given to the Corporation, the Trustee and the related
Series Credit Bank, if any, in writing, or by telephone, telecopy (receipt
confirmed by telephone) or telegraph, promptly confirmed in writing.

 

20



--------------------------------------------------------------------------------

ARTICLE VIII

 

TERM; FEES

 

Section 8.01. Term of Agreement.

 

(a) Termination by Parties. This Agreement shall take effect as of its date and,
subject to the provisions of Section 8.12(b) of the Indenture, may be terminated
with respect to any Series of Bonds by the Agent or the Corporation upon written
notice to the other party hereto, the Trustee and the related Series Credit
Bank, if any, given no less than 30 days prior to the effective date of such
termination. This Agreement shall terminate with respect to each Series of Bonds
at such time as no remarketing agent is required for such Series of Bonds under
the Indenture.

 

(b) Duties of Agent During Default. Notwithstanding anything contained herein to
the contrary, the Agent shall have no duty to market or remarket a Series of
Bonds or Beneficial Interests therein if any of the conditions specified in
Section 7.01 of this Agreement with respect to such Series of Bonds shall not
have been fulfilled when and as required, or if the Corporation is otherwise in
default with respect to such Series of Bonds under any of the terms of this
Agreement and the Indenture.

 

Section 8.02. Offering Fee. The Corporation agrees to compensate the Offering
Agent for services related to the initial sale of each Series of Bonds by
payment of a fee (the “Offering Fee”) equal to (a) $31,500 for the sale and
issuance of the Series 2003A Bonds, and (b) such fee as is agreed to thereafter
for each subsequent Series. Each Offering Fee shall be payable in immediately
available funds on the Initial Delivery Date for the related Series of Bonds.

 

Section 8.03. Remarketing Fee. The Corporation agrees to compensate the
Remarketing Agent for services related to the remarketing of Beneficial
Interests in the Daily Rate Bonds and the Floating Rate Bonds of each Series of
Bonds by payment of an annual fee (the “Daily/Floating Rate Remarketing Fee”)
equal to one-eighth (.125%) of the average aggregate principal amount of Daily
Rate Bonds and/or Floating Rate Bonds of such Series of Bonds outstanding during
each Program Year for such Series of Bonds (prorated where this Agreement is
terminated with respect to such Series of Bonds prior to the end of a Program
Year for such Series of Bonds); additionally, the Corporation agrees to
compensate the Remarketing Agent for service related to the remarketing of
Beneficial Interests in the Adjustable Rate Bonds and the Fixed Rate Bonds. The
amount of the Daily/Floating Rate Remarketing Fee shall be computed by the
Remarketing Agent and paid semi-annually in arrears by the Corporation on each
June 1 and December 1, commencing June 1, 2004 based on the average outstanding
balance of the Bonds during the semi-annual period preceding each payment date,
unless this Agreement shall have been terminated with respect to such Series of
Bonds prior thereto, in which case the Daily/Floating Rate Remarketing Fee shall
be computed as of the effective date of termination of this Agreement with
respect to such Series of Bonds. The amount of the Adjustable/Fixed Rate
Remarketing Fee shall be computed by the Remarketing Agent as of each Transfer
Date with respect to Adjustable Rate Bonds and Fixed Rate Bonds of a Series of
Bonds. The Daily/Floating Rate Remarketing Fee for each Series of Bonds shall be
due and payable by the Corporation semi-annually in arrears during the term of
this Agreement, or on the effective

 

21



--------------------------------------------------------------------------------

termination date of this Agreement with respect to such Series of Bonds, as the
case may be, within ten days of the receipt by the Corporation of a statement
from the Remarketing Agent of the then due Daily/Floating Rate Remarketing Fee.
The Adjustable/Fixed Rate Remarketing Fee for each Series of Bonds shall be due
and payable by the Corporation following each Transfer Date with respect to
Adjustable Rate Bonds and Fixed Rate Bonds of such Series of Bonds, as the case
may be, within ten days of the receipt by the Corporation of a statement from
the Remarketing Agent of the then due Adjustable/Fixed Rate Remarketing Fee.

 

ARTICLE IX

 

INDEMNIFICATION AND CONTRIBUTION

 

Section 9.01. Indemnification. To the extent it may legally do so, the
Corporation agrees to indemnify and hold harmless the Agent and its directors,
officers, agents and employees, and each person, if any, who controls the Agent,
against any losses, claims, damages or liabilities, joint or several, to which
the Agent or any director, officer, agent, employee or controlling person may
become subject under Federal or state law or regulations or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in an Offering Memorandum with respect to the
Corporation, or arise out of or are based upon the omission or alleged omission
to state therein a material fact relating to the Corporation necessary to make
the statements therein, in light of the circumstances under which they were
made, including the issuance and anticipated use of the related Series Letter of
Credit, if any, not misleading; and agrees to reimburse the Agent and any
director, officer, agent, employee and controlling person for any legal or other
expenses reasonably incurred by the Agent, director, officer, agent, employee or
controlling person in connection with investigating or defending any such loss,
claim, damage, liability or action. This indemnity agreement will be in addition
to any liability which the Corporation may otherwise have.

 

Section 9.02. Notice of Action. Promptly after receipt by an indemnified party
under this Article of notice of the commencement of any action or threatened
action, such indemnified party will, if a claim in respect thereof is to be made
against the Corporation under this Section, notify the Corporation in writing of
the commencement thereof; but the omission so to notify the Corporation will not
relieve it from any liability which it may have to any indemnified party
otherwise than under this Article; provided, however, that the failure of any
indemnified party to give such notice to the Corporation shall reduce the
liability of the Corporation under this Agreement to such party by the amount of
damages directly attributable to the failure to give such notice. In case any
such action is brought against any indemnified party, and it notifies the
Corporation of the commencement thereof, the Corporation will be entitled to
participate in and, to the extent that it may wish, to assume the defense
thereof, with counsel approved by such indemnified party, such approval not to
be unreasonably withheld. Any such indemnified party will reasonably cooperate
with the Corporation in any investigation relating to such action, the defense
of such action, and any attempts to settle or compromise any such action. After
notice from the Corporation to such indemnified party of its assumption of the
defense of any such action, the Corporation will not, except as hereinafter
provided, be liable to such indemnified party under this Article for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of

 

22



--------------------------------------------------------------------------------

investigation (such costs to be limited to costs of investigating additional and
different defenses and costs incurred in cooperating with the Corporation as
specified in the preceding sentence). If the Corporation shall not have employed
counsel to have charge of the defense of any such action or if any such
indemnified party shall have reasonably concluded that there may be defenses
available to it which are different from or additional to those available to the
Corporation (in which case the Corporation shall not have the right to direct
the defense of such action on behalf of the indemnified party), legal and other
expenses thereafter reasonably incurred by the indemnified party shall be borne
by the Corporation.

 

Section 9.03. Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in
Section 9.01 is due in accordance with its terms, but is for any reason held by
a court to be unavailable from the Corporation, or unenforceable on grounds of
public policy or otherwise, the Corporation and the Agent shall contribute to
the aggregate losses, claims, damages and liabilities (including any
investigation, legal and other expenses reasonably incurred in connection with,
and any amount paid, in settlement of, any action, suit or proceeding or any
claims asserted, but after deducting any contribution received by the
Corporation or the Agent from persons other than the Corporation or the Agent
who may also be liable for contribution, such parties hereby agreeing to seek
contribution from such persons) to which the Corporation and the Agent may be
subject in such proportion so that the Agent is responsible for that portion
represented by the percentage that the total fees received by the Agent pursuant
to this Agreement with respect to the related Series of Bonds bear to the
maximum principal amount of such Series of Bonds which are or had been
outstanding at any time and the Corporation is responsible for the balance;
provided, however, in no case shall the Agent be responsible for any amount in
excess of the amount of said fees; and provided, further, that no person found
guilty of fraudulent misrepresentation shall be entitled to contribution from
any person who was not found guilty of fraudulent misrepresentation. For the
purpose of this Section 9.03, each director, officer, agent and employee of the
Agent and the Corporation, and each person who controls the Agent or the
Corporation, shall have the same rights to contribution as the Agent and the
Corporation, subject to the provisions in the preceding sentence relating to
fraudulent misrepresentation. Any party entitled to contribution will, promptly
after receipt of notice of commencement of any action, threatened action, suit
or proceeding against such party in respect of which a claim for contribution
may be made against another party or parties under this Section 9.03, notify
such party or parties from whom contribution may be sought, but the omission to
so notify such party or parties shall not relieve the party or parties from whom
contribution may be sought from any other obligation it or they may have
otherwise than under this Section 9.03.

 

Section 9.04. No Election or Waiver. The rights provided in this Article do not
constitute an election of remedies or waiver of any rights which may be
available to any party other than as provided herein should the provisions of
this Article or any Section hereof be found by a court of competent jurisdiction
to be unenforceable, void or unavailable for any reason.

 

23



--------------------------------------------------------------------------------

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01. Survival of Certain Representations and Obligations. The
respective agreements, representations and other statements of the Corporation
and the Agent set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of the Agent or the Corporation or any of
their directors, officers, agents or employees, or any controlling person, and
will survive delivery of and payment for each Series of Bonds. If for any reason
the sale of a Series of Bonds is not consummated, the Corporation shall be
responsible for the payment of expenses required to be paid by the Corporation
pursuant to Article VI, and the respective obligations of the Corporation and
the Agent pursuant to Article IX shall remain in effect.

 

Section 10.02. Notices. Except as otherwise provided in this Agreement, all
notices, certificates or other communications hereunder shall be sufficiently
given, and shall be deemed given, when personally delivered or mailed by
certified mail, postage prepaid, or when sent by telegram or telecopy (receipt
confirmed by telephone), or when given by telephone and promptly confirmed in
writing, communicated or addressed as follows:

 

If to the Corporation:

  

Provena Foods Inc.

56010 Eucalyptus Avenue

Chino, California 97710

Attention: Thomas J. Mulroney, Chief Financial Officer

Telephone: (909) 627-1082

Telecopier: (909) 627-7315

If to the Agent:

  

RBC Dain Rauscher, Inc.

777 South Figueroa Street, Suite 850

Los Angeles, California 90017

Attention: Catherine Bando, Sr. Vice President

Telephone: (213) 362-4137

Telecopier: (213) 624-5263

If to the Trustee:

  

U.S. Bank National Association

One California Street, Suite 2550

San Francisco, California 94111

Attention: Loyce Harrison Bailey

Telephone: (415) 273-4540

Telecopier: (415) 273-4590

If to a Series Credit Bank:

   To the address specified in the related Series Supplement

 

Any entity listed above may, by notice given hereunder, designate any further or
different telephone or telecopier numbers or addresses to which subsequent
notices, certificates or other communications shall be sent.

 

24



--------------------------------------------------------------------------------

Section 10.03. Severability. If any provision of this Agreement shall be held or
deemed to be or shall, in fact, be invalid, inoperative or unenforceable, the
same shall not affect any other provision or provisions herein contained or
render the same invalid, inoperative or unenforceable to any extent whatever.

 

Section 10.04. Successors. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto, their respective successors and the officers,
directors and controlling persons referred to in Article IX above, and no other
person will have any right or obligation hereunder.

 

Section 10.05. Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California.

 

Section 10.06. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

 

Section 10.07. Third-Party Beneficiaries. This Agreement has been and is made
for the benefit of the Corporation and the Agent, and no other person shall
acquire or have any right or interest under or by virtue hereof, except as
provided in Article IX hereof.

 

Section 10.08. Bonds to Remain Book-Entry-Only. The parties hereto agree that,
as long as a Series of Bonds remains eligible, such Series of Bonds will be
registered in the name of a nominee of DTC or, if DTC is no longer serving as a
securities depository, another securities depository selected by the Corporation
and acceptable to the Trustee and the Agent. In the event DTC is no longer
serving as the securities depository for a Series of Bonds, all references
herein to DTC shall be read as referring to the securities depository succeeding
to the obligations of “DTC” with respect to such Series of Bonds. If for any
reason a Series of Bonds ceases to be held in a book-entry-only format, the
parties hereto agree, to the extent such is deemed necessary by the Agent, to
amend this Agreement and the related Offering Memorandum to reflect such event
at the expense of the Corporation.

 

Section 10.09. Amendments. This Agreement may be amended or supplemented by the
parties hereto upon the execution of a written instrument with respect thereto.
The Corporation shall provide a copy of each amendment or supplement hereto to
the Trustee promptly after the execution and delivery thereof.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives.

 

PROVENA FOODS INC.

By   /s/    THOMAS J. MULRONEY            

--------------------------------------------------------------------------------

    Thomas J. Mulroney, Vice President

RBC DAIN RAUSCHER, INC.

By   /s/    CATHERINE BANDO            

--------------------------------------------------------------------------------

    Catherine Bando, Managing Director

 

[Signature Page to Offering and Remarketing Agreement]

 